Citation Nr: 1818628	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and residuals of stroke. 

2.  Entitlement to an increased evaluation for status post mild cerebral vascular accident (stroke) with intermittent dysphagia/difficulty swallowing and subtle sensory, motor, and cognitive deficits associated with PTSD, evaluated as 100 percent prior to October 1, 2009, and 10 percent disabling thereafter. 

3.  Entitlement to an initial compensable evaluation for hearing loss. 

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from August 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Erectile Dysfunction 

The Veteran asserts that he is entitled to service connection for erectile dysfunction, as secondary to PTSD and residuals of stroke.  In his June 2014 VA Form 9 Appeal, the Veteran referenced articles showing that combat Veterans with PTSD experience a significantly higher rate of sexual dysfunction.  The articles also suggested that taking antidepressants could lead to erectile dysfunction. 

In March 2012, the Veteran was afforded a VA male reproductive system conditions examination.  The examiner noted that the Veteran had a diagnosis of erectile dysfunction dating back to 2008.  The Veteran stated that his diagnosis was in 1973.  The Veteran's DD-214 indicates that the Veteran may have served active reserve duty in the Army from March 1970 to July 1973.  Indeed, his DD-214 notes he was transferred to a reserve unit.  Moreover, his service personnel records also show he was transferred to a reserve unit upon separation from active duty.  On remand, any reserve duty should be verified. 

In the March 2012 VA medical opinion, the examiner found that erectile dysfunction is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  No rationale was provided for this opinion.  The examiner cited literature which stated that neurologic causes of erectile dysfunction include stroke, but offered no analysis.  No opinion was provided regarding secondary service connection as a result of PTSD or a residual of stroke.  The examiner noted that the Veteran's onset of erectile dysfunction was prior to his stroke, but did not discuss whether there was any aggravation of his condition due to his stroke.  On remand, an addendum opinion should be obtained. 

Status Post Mild Cerebral Vascular Accident (Stroke)

The Veteran contends that his status post mild cerebral vascular accident (stroke) is more disabling than contemplated by the current 10 percent evaluation.  In his June 2014 VA Form 9 Appeal, the Veteran described tingling, numbness, and instability in his left hand; worsening memory loss; and occasional problems speaking.

In a September 2010 VA brain and spinal cord examination, the examiner noted that there was no speech impairment.  A referenced September 2010 VA PTSD examination stated that there were no complaints or evidence of memory problems during this examination.  However, in a prior December 2009 VA examination, the examiner stated that the Veteran had a history of speech problems and both long and short-term memory deficits.  Thus, the Veteran should be afforded a new examination due to his worsening disability.

Hearing Loss Disability

The Veteran asserts that he is entitled to a higher disability evaluation for his hearing loss disability.  His most recent VA hearing loss examination was in March 2012.  In his June 2014 VA Form 9 Appeal, the Veteran stated that his hearing loss disability was worse than the currently assigned rating, and that he had been furnished hearing aids.  Therefore, the Veteran should be afforded a new examination particularly in light of his contention that his disability has worsened with time.

PTSD 

The Veteran contends that he is entitled to a higher disability evaluation for his PTSD.  In his June 2014 VA Form 9 Appeal, the Veteran stated that his symptoms were worse, describing difficulty adapting to stressful situations, problems with his wife, liking to be alone, and easily irritable.  The Veteran stated that he has also had suicidal thoughts and has called a hotline.  In his most recent March 2012 VA PTSD examination, the Veteran denied suicidal ideation at the time of the exam.  The examiner did not note any difficulty adapting to stressful situations, difficulty in establishing and maintaining effective work and social relationships, or inability to establish and maintain effective relationships.  Thus, the Veteran should be afforded a new examination in light of his worsening disability. 

Any outstanding medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain verification regarding whether the Veteran served any active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA), for the period from March 1970 to July 1973.  Place a memorandum to the file listing the verified periods of service, to include the active duty, ACDUTRA, and INACDUTRA.  If Veteran is found to have a verified period of service, associate any service treatment records from that period with the claims file.  If such a search yields negative results, the claim file must be properly documented as to the unavailability of any additional records. 

2.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA treatment records.  If after making such a request, a negative response is received, this must be documented in the claim file and the Veteran must be properly informed.

3.  After the development in 1 and 2 above is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  This should include the Veteran's referenced articles in his June 2014 VA Form 9.  A full history should be elicited.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's erectile dysfunction, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's military service.

If the examiner finds that the Veteran's erectile dysfunction is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction is either caused by or permanently aggravated by the Veteran's service-connected PTSD or residuals of stroke.

In the opinion, the examiner should include a discussion of the Veteran's referenced articles in his June 2014 VA Form 9, as well as any effects of the Veteran's PTSD medication on his erectile dysfunction. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After the development in 1 and 2 above is completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected status post mild cerebral vascular accident (stroke).  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include a discussion of any lay statements made by the Veteran, including those made in his June 2014 VA Form 9.

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected status post mild cerebral vascular accident (stroke).

5.  After the development in 1 and 2 above is completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected hearing loss.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected hearing loss.

6.  After the development in 1 and 2 above is completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include a discussion of any lay statements made by the Veteran, including those made in his June 2014 VA Form 9.

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.

An explanation for all opinions expressed must be provided. 

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



